United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grifton, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2087
Issued: May 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 21, 2008 appellant filed a timely appeal from the October 23, 2007 merit
decision of the Office of Workers’ Compensation Programs, which denied her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review
the merits of the case. The Board also has jurisdiction to review the Office hearing
representative’s June 11, 2008 merit decision affirming the denial.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
August 9, 2007. On appeal, she argues that all of her new evidence has been sent.
FACTUAL HISTORY
On September 6, 2007 appellant, then a 48-year-old rural carrier, filed a claim alleging
that she sustained an injury in the performance of duty on August 9, 2007: “Numbness started in
fingers and arm on and off. Driving, reaching, grasping mail made it worse. The pain now has
went to my left side of my neck. I was given an MRI and was referred to a spinal surgeon.

3 pinched nerves and a cyst was found. (7-07 was determined it was caused by my job).” The
employer challenged the claim because appellant filed a separate occupational disease claim on
August 16, 2007 for muscle sprain, carpal tunnel syndrome and numbness and because she was
not working on the date of injury.
In a decision dated October 23, 2007, the Office denied appellant’s claim for benefits. It
found that she had submitted no factual evidence to establish that the events occurred as alleged.
The Office further found no medical evidence providing a diagnosis that could be connected to
the claimed events.
Appellant requested an oral hearing before an Office hearing representative. She
submitted a November 20, 2007 duty status report diagnosing cervical spondylosis and noting
that she had an acute exacerbation of the chronic degenerative changes in her neck. During a
telephonic hearing on April 15, 2008, appellant explained what happened. She stated that she
was at work on August 9, 2007. The hearing representative advised that appellant needed to
submit a medical report from her physician describing what happened on August 9, 2007,
providing findings on examination, diagnosing her condition and providing “your [physician’s]
opinion on the relationship between the diagnosed medical condition and your injury on
August 9, 2007.” Appellant indicated that she could work on getting all that together in the next
30 days.
In a decision dated June 11, 2008, the hearing representative affirmed the Office’s
October 23, 2007 decision denying appellant’s claim. The hearing representative found that
appellant had established a factual basis for her claim through her testimony. Appellant
explained that she experienced pain in her arm as she was grasping mail. She also testified that
she sought treatment for carpal tunnel syndrome in March 2007. The hearing representative
found, however, that appellant failed to establish a medical basis for her claim. The only
medical evidence submitted -- the November 20, 2007 duty status report -- was not sufficient to
establish causal relationship.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.1 An
employee seeking benefits under the Act has the burden of proof to establish the essential
elements of her claim. When an employee claims that she sustained an injury in the performance
of duty, she must submit sufficient evidence to establish that she experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. She must also
establish that such event, incident or exposure caused an injury.2

1

5 U.S.C. § 8102(a).

2

Abe E. Scott, 45 ECAB 164 (1993); John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (“injury”
defined); 20 C.F.R. § 10.5(ee), .5(q) (1999) (“traumatic injury” and “occupational disease or illness” defined).

2

Causal relationship is a medical issue3 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,4 must be one of reasonable medical certainty5
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.6
ANALYSIS
The Office does not dispute that appellant was grasping mail in the course of her
employment on August 9, 2007. It found that she met her burden of proof to establish that she
experienced a specific event, incident or exposure occurring at the time, place and in the manner
alleged. The Office denied appellant’s claim because she did not submit the medical evidence
necessary to establish that grasping mail on August 9, 2007 caused her diagnosed neck condition.
The record contains only one piece of medical evidence prior to the hearing
representative’s June 11, 2008 decision, namely, a November 20, 2007 duty status report
diagnosing cervical spondylosis and noting that appellant had an acute exacerbation of the
chronic degenerative changes in her neck. This evidence does not present a complete factual and
medical history, does not offer a physician’s opinion to a reasonable degree of medical certainty
on the relationship between the accepted employment activity on April 9, 2007 and appellant’s
diagnosed cervical spondylosis or the chronic degenerative changes in her neck and does not
provide sound medical reasoning. This form report is not the kind of evidence appellant needs to
establish causal relationship.7
Because no physician has submitted a narrative opinion soundly explaining how grasping
mail on April 9, 2007 caused or at least aggravated appellant’s diagnosed neck condition, she has
not met her burden of proof to establish the critical element of causal relationship. The Board
will therefore affirm the Office decisions denying her claim for benefits.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty on August 9, 2007. Appellant has submitted no
reasoned medical opinion to support the element of causal relationship.
3

Mary J. Briggs, 37 ECAB 578 (1986).

4

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

5

See Morris Scanlon, 11 ECAB 384, 385 (1960).

6

See William E. Enright, 31 ECAB 426, 430 (1980).

7

The Office received medical evidence about two weeks after the hearing representative’s June 11, 2008 opinion,
but the Board has no jurisdiction to review that evidence. The Board’s jurisdiction is limited to reviewing the
evidence that was before the Office at the time of its final decision. 20 C.F.R. § 501.2(c).

3

ORDER
IT IS HEREBY ORDERED THAT the June 11, 2008 and October 23, 2007 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: May 22, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

